Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14, 16, 17, 19-21 and 23-25 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of Group I, 

    PNG
    media_image1.png
    212
    620
    media_image1.png
    Greyscale
,
and the species of Example 156, found on page 265 of the specification (reproduced below),

    PNG
    media_image2.png
    232
    336
    media_image2.png
    Greyscale
,
in the reply filed on March 21, 2022 is acknowledged.

The requirement is still deemed proper and is therefore made FINAL.


Claims 19-21 and 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 21, 2022.



Specification
The title of the invention is not in accordance with MPEP §606 (reproduced below in-part) since the word “Novel” is found in the title.
606    Title of Invention [R-10.2019]
37 C.F.R. 1.72   Title and abstract.
(a) The title of the invention may not exceed 500 characters in length and must be as short and specific as possible. Characters that cannot be captured and recorded in the Office’s automated information systems may not be reflected in the Office’s records in such systems or in documents created by the Office. Unless the title is supplied in an application data sheet (§ 1.76 ), the title of the invention should appear as a heading on the first page of the specification. 
*****
The title of the invention should be placed at the top of the first page of the specification unless it is provided in the application data sheet (see 37 CFR 1.76 ). The title should be brief but technically accurate and descriptive and should contain fewer than 500 characters. 
The words listed below are not considered as part of the title of an invention, these words should not be included at the beginning of the title of the invention and will be deleted when the Office enters the title into the Office’s computer records, and when any patent issues. The term "new" will not be deleted when it is a part of a proper name, such as "New York". Similarly, the term "design" will not be deleted when it is a part of a term, such as "Design-aiding apparatus...".

The words listed below are not considered as part of the title of an invention:
A,  An,  The,  Improved,  Improvement(s) in/for/of, New,  Novel,  Related to,  Design, Design for/of (a), Ornamental design, and  Ornamental.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement filed on March 21, 2022.  The submission is in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 10, line 3 of the claim, the phrase “other than” should be changed to “in addition to” since the α position must be substituted.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14, 16 and 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the conflicting claims of the following co-pending applications. See Table below.
Copending Application No.
{USPG PUB}
Conflicting Claims
See especially

16/977,249
{US 2020/0399242}
Claims 1-10, 12-15, 17, 19-21 and 23-25
the 1st compound claimed in claim 15, which is the same compound as the 1st compound claimed in instant claim 14
16/977,251
{US 2021/0040065}
Claims 1-8, 10-13, 15, 17-19 and 21-23
the 1st compound claimed in claim 13
16/977,451
{US 2021/0047302}
Claims 1-4, 6-9, 11, 13-15 and 17-21
the 1st compound claimed in claim 9
16/977,452
{US 2020/0399243}
Claims 1-6, 8-11, 13, 15-17 and 19-21 
the 1st compound claimed in claim 11
16/977,464
{US 2020/0407340}
Claims 1-4, 6-9, 11, 13-15 and 17-19
the 1st compound claimed in claim 9

.
Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the above cited copending applications claim at least one compound that anticipates the present claimed invention.  Additionally, each of the copending applications claim pharmaceutical compositions comprising the anticipatory compounds and an excipient as well as claims methods of using the anticipatory compounds.
	Each of the above cited copending applications share at least one common inventor with the present application.  Further, the present application is not related to any of the copending applications and thus, no 35 USC 121 shield exists here.  See MPEP 804.01. 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-13, 16 and 17 are rejected under 
35 U.S.C. 102(a)(1) as being anticipated by:
a)	Yang et al. {WO 2008/014186 A1} - who disclose, for instance, Example 10 on page 53 as well as disclose pharmaceutical compositions comprising his compounds together with excipients for topical administration (pages 14-18),

    PNG
    media_image3.png
    256
    563
    media_image3.png
    Greyscale

{a compound of formula (I), 
    PNG
    media_image4.png
    133
    185
    media_image4.png
    Greyscale
, 
wherein Q=O; 
R1=unsubstituted saturated hydrocarbyl (i.e., ethyl);
R2=substituted 2-phenyl-indol-3yl; 
R3=hydrogen; and
R4=hydrogen};


	b)	Gielen-Härtwig et al. {WO 2005/082864 A1} - who disclose, for instance Example 45 on pages 79-80 as well as disclose pharmaceutical compositions comprising his compounds together with excipients for topical administration (pages 26-27),

    PNG
    media_image5.png
    92
    629
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    281
    281
    media_image6.png
    Greyscale

{a compound of formula (I), 
    PNG
    media_image4.png
    133
    185
    media_image4.png
    Greyscale
, 
wherein Q=O; 
R1=substituted saturated hydrocarbyl;
R2=substituted 6-phenyl-2-oxo-pyrimidinyl; 
R3=hydrogen; and
R4=hydrogen};


	c)	Gielen-Härtwig et al. {WO 2005/082863 A2} - who disclose, for instance Example 45 on pages 77-78 as well as disclose pharmaceutical compositions comprising his compounds together with excipients for topical administration (pages 19-20),

    PNG
    media_image7.png
    99
    662
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    301
    409
    media_image8.png
    Greyscale

{a compound of formula (I), 
    PNG
    media_image4.png
    133
    185
    media_image4.png
    Greyscale
, 
wherein Q=O; 
R1=substituted unsaturated cyclic hydrocarbyl;
R2=substituted 6-phenyl-2-oxo-pyrimidinyl; 
R3=hydrogen; and
R4=hydrogen};


	d)	Baxter et al. {WO 2006/075955 A1} - who disclose, for instance, Example 25 on page 68 as well as disclose pharmaceutical compositions comprising his compounds together with adjuvants, diluents or a carrier for topical administration (pages 17-18),

    PNG
    media_image9.png
    132
    216
    media_image9.png
    Greyscale

{a compound of formula (I), 
    PNG
    media_image4.png
    133
    185
    media_image4.png
    Greyscale
, 
wherein Q=O; 
R1=substituted unsaturated cyclic hydrocarbyl;
R2=1-phenyl-4-methyl-pyrazol-5-yl; 
R3=hydrogen; and
R4=hydrogen};  or


	e)	Liedtke et al. {Journal of Medicinal Chemistry, 2009, 52, pages 4968-4972} - who disclose, for instance, Compound 11a, in Table 1 on page 4970

    PNG
    media_image10.png
    608
    585
    media_image10.png
    Greyscale
,

{a compound of formula (I), 
    PNG
    media_image4.png
    133
    185
    media_image4.png
    Greyscale
, 
wherein Q=O; 
R1=unsubstituted saturated hydrocarbyl;
R2=substituted 2-phenyl-5,7-dihydropyrrolizin-3-yl; 
R3=hydrogen; and
R4=hydrogen}.

Each of the above cited prior art disclose at least one compound that is embraced by the present claimed invention as shown above.  Therefore, each of the above cited prior art anticipate the present claimed invention.


Note to Applicant: Not every piece of prior art found in the database search or class/subclass search which would anticipate and/or render obvious the instant claimed invention under examination has been applied against the instant currently pending claims under examination.  See MPEP 904.03.
Allowable Subject Matter
The elected species of Example 156, found on page 265 of the specification, is allowable over the prior art of record.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



April 27, 2022
Book XXVII, page 13